Maxwell, J.
In 1880 and 1881, Seeley was sheriff of Buffalo county and the keeper of the jail of that county. In the same years, Martin was sheriff of Adams county, and had committed to his custody for safe keeping a number of prisoners, whom, there being no jail in Adams county, he caused to be imprisoned in the jail of Buffalo county. Seeley presented an account of the expenses of keeping said prisoners in the Buffalo county jail‘to Martin, the sum claimed being $363.90. Martin thereupon copied Seeley’s bill and presented it as his own account to the commissioners of Adams county, which account to the extent of $343.65 was allowed and paid. Martin failed to pay over *138to Seeley the money so received. Seeley thereupon brought •an action against Martin and his sureties to recover the same. On the trial of the cause in the court below the •court directed a verdict in favor of Seeley.
A large number of errors are assigned in this court which it seems to be unnecessary to notice in detail, as the only •question for determination is, did Martin receive the money in his official capacity? That he did so receive it there is no question. Sec. 377 of the criminal code authorizes the sheriff of any county, when there is no secure jail in his ■county, to convey any person committed to jail to the jail •of any county in the state and confine him there. Martin, therefore, in confining such persons as were committed to his custody for imprisonment in the jail of Buffalo county •did so in his official capacity, and the money being l’eceived for such services his sureties are liable on his bond. The court did not err, therefore, in directing a verdict for Seeley. The judgment must be affirmed.
Judgment affirmed.
The other judges concur.